Citation Nr: 1428824	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  14-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability manifested by shortness of breath.

3.  Entitlement to an initial rating higher than 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri on behalf of the RO in Chicago, Illinois.  The rating decision in relevant part granted service connection for PTSD and granted an initial rating of 50 percent effective from September 26, 2012.  The rating decision also denied service connection for tinnitus and for shortness of breath.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal, received in March 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO ("Travel Board" hearing).  Because such hearings are scheduled by the RO, remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with his request and with the docket number of the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

